F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         JAN 30 1997
                              FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    REGINA E. CORK,

                 Plaintiff-Appellant,

    v.                                                 No. 96-5083
                                                  (D.C. No. 94-C-676-M)
    SHIRLEY S. CHATER, Commissioner                    (N.D. Okla.)
    of the Social Security Administration, *

                 Defendant-Appellee.




                              ORDER AND JUDGMENT **



Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.




*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S.
Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Plaintiff first filed for disability benefits and supplemental security income

(SSI) benefits in September 1989. Her applications were denied, and plaintiff

took no further action on those applications. She filed new applications for

disability and SSI benefits on December 4, 1990. Plaintiff’s applications were

denied initially and upon reconsideration, and she then requested a hearing before

an administrative law judge (ALJ). The ALJ denied benefits, but the Appeals

Council remanded the case to the ALJ for further consideration on specific points.

After a supplemental hearing, the ALJ issued a decision denying benefits, and the

Appeals Council denied review of the second decision. Plaintiff appealed to the

district court, 1 and it affirmed the final decision of the Secretary. Plaintiff now

appeals the district court order.

      Plaintiff complains that she is disabled as a result of emotional instability.

Specifically, she claims that she is unable to work because of major depression

and anxiety and personality disorders. The ALJ found at step five, see Williams



1
      The parties agreed to proceed before a United States magistrate judge,
pursuant to 28 U.S.C. § 636(c).

                                          -2-
v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988), that plaintiff is functionally

capable of performing several jobs that exist in significant numbers in the

national economy. He found that plaintiff suffers from severe mental problems,

including depression, anxiety, and a personality disorder, but that she retains the

residual functional capacity to perform the nonexertional requirements of work,

except for performing tasks requiring significant public interaction.

      The district court, in a very detailed and well-reasoned order, held that the

record contains substantial evidence supporting the ALJ’s decision. “We review

the Secretary’s decision to determine whether it is supported by substantial

evidence and whether the Secretary applied the correct legal standards.”

Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994). We have reviewed

the record, and we affirm for substantially the same reasons set forth in the

district court order of January 26, 1996.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge



                                            -3-